Citation Nr: 0810510	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-02 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for bilateral leg 
disability.

Entitlement to service connection for a left lung disorder, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1970.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Louisville, Kentucky that 
denied entitlement to service connection for bilateral leg 
disability, and service connection for a left lung disorder, 
to include as due to Agent Orange exposure

In correspondence dated in July 2007 submitted by his 
representative, the veteran requests increased ratings for 
service-connected post-traumatic stress disorder and a back 
disorder.  These matters are not properly before the Board 
for appellate review and are referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  Chronic bilateral leg disability was first clinically 
indicated many years after discharge from service.

2.  A lung disorder was first clinically indicated at least 
years after discharge from service and has not been 
competently attributed to Agent Orange exposure; no ratable 
left lung disorder is currently demonstrated.  


CONCLUSIONS OF LAW

Bilateral leg disability was not incurred in or aggravated by 
service §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. § 3.303 (2007)

A left lung disorder, to include as due to Agent Orange 
exposure, was not incurred in or aggravated by service 38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has lung disease and 
bilateral leg disability of service onset for which service 
connection should be granted.

Preliminary Considerations - VA's Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Here, VCAA duty-to-notify letters were sent 
to the appellant in April, May and June 2002 and July 2006.  

In this case, the VCAA duty to notify was adequately 
satisfied subsequent to the initial AOJ decision by way of a 
letter sent to the appellant in July 2006 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in May 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although notice was provided, service 
connection is being denied and no rating or effective date 
will be assigned with respect to this claimed condition.  

The Board finds that all necessary development has been 
accomplished, and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained extensive VA outpatient 
treatment records dating through 2007.  Private clinical 
records the veteran has identified have also been requested.  
The appellant has been afforded VA medical examinations over 
the course of the appeal.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  The Board finds that no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claims are ready to be considered 
on the merits.

Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2007).

Under the provisions of 38 C.F.R. § 3.309(e)(2007), if a 
veteran was exposed to an herbicide agent, including Agent 
Orange, during active military, naval, or air service and has 
a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma. 38 C.F.R. § 3.309(e).

Factual background

The veteran's service medical records reflect that in 
November 1968, he was involved in an automobile accident with 
complaints of pain of the left chest and left knee.  There 
was tenderness to palpation of the left knee with limited 
range of the left knee motion.  A superficial abrasion of the 
left upper leg was observed.  X-rays of the chest and left 
knee were negative.  An ace wrap was applied to the left 
knee.  He was seen for a "knot" of the right leg in August 
1970 for which an antibiotic was prescribed.  Upon 
examination in October 1970 for discharge from active duty, 
the lower extremities were evaluated as normal and a chest X-
ray was interpreted as within normal limits.  

A private medical report dated in October 1972 showed 
complaints of intermittent pain in the hip joints of one and 
one half years' duration.  The veteran related that constant 
pain had begun to radiate into the right leg and that he had 
been told it was arthritis or a slipped disc.  Initial 
diagnoses of rule out lumbar disc disease and rule out right 
hip arthritis were provided.  An assessment of right sciatic 
signs was recorded in 1973.

The appellant was afforded a VA examination in November 1972 
and related that he had had pain in right knee and hip during 
service but was not treated for it as he did not think too 
much about it at the time.  He stated that he had been 
hospitalized a year before and was told he had arthritis, but 
that a doctor had subsequently told him he had no bone 
pathology.  The veteran said that he worked as a carpenter's 
helper and had had more pain in the right hip and knee for 
the past year, and was unable to work approximately one day a 
week because of pain in the right leg.  The pain was 
described as in the right hip area going down into the 
muscles of the leg to the foot.  He related that he had pain 
in his right knee joint associated with this, but that the 
pain in the hip was worse.  Examination disclosed full range 
of motion of the right knee with normal knee kicks and ankle 
jerks.  Following examination, a diagnosis of history of 
myalgia, right hip area, was rendered.  Examination of the 
respiratory system revealed no abnormal findings.  

A VA X-ray of the chest was obtained in December 1972 showing 
a well-healed granuloma in the left base.  An impression of 
normal chest was recorded.  Radiological study of the right 
knee at that time showed no osseous or articular abnormality.  

A VA medical certificate dated in August 1973 noted low back, 
hip and leg pain for three years.  The veteran was 
subsequently admitted to a VA facility in August 1973 for 
complaints of pain in both hips that was increased by 
exercise.  He complained of numbness of the right leg.  Motor 
examination of the lower extremities as well as reflexes and 
straight leg raising tests were negative.  It was reported 
that a chest X-ray was negative.  Upon discharge, a diagnosis 
of possible early ankylosing spondylitis was rendered.

A private X-ray report dated in February 1990 was received 
showing evidence of several old calcified granulomas in the 
left lung base with no evidence of acute pulmonary 
infiltration.

The veteran filed a claim for service connection for leg 
disability and for a lung disorder due to Agent Orange 
exposure in February 2002.

Subsequently received were VA outpatient clinical records 
dating from 2000 showing that the veteran sought treatment 
for multiple complaints and disorders, including right and 
left knee disabilities.  On psychiatric evaluation in June 
2003, it was reported that he came into the office on 
crutches with a rigid right knee stating that he 'blew out' 
the knee when he missed a step while exiting his house, 
severely dislocating the right patella.  It was also reported 
that he recalled that in 1985, he had a medial and lateral 
arthroscopic meniscus repair on the left knee.  A clinic note 
dated in September 2003 indicated that the appellant 
presented the interviewer with a copy of a recent MRI 
(magnetic resonance imaging) knee results showing an ACL 
(anterior cruciate ligament) tear, subchondral bone bruising 
and tear of the superoinferior articular surface of the 
posterior horn of the medial meniscus.  

VA outpatient clinic notes reflect that the veteran was 
evaluated for intervertebral disc syndrome in December 2005 
where it was reported that pain radiated into the buttock and 
leg.  Similar symptoms with pain reportedly going down into 
the knee and leg were recorded in March 2006.  Deep tendon 
reflexes were absent on the right at the ankle and knee and 
were 1+ in the left ankle and knee.  In February 2007, it was 
noted that there was a remote history of right knee injury.  
The veteran was reported to have stated that he had had an 
ACL tear in the past and was told he would need knee 
replacement in the future.

By rating action dated in January 2006, service connection 
was granted for degenerative disc disease of the lumbar 
spine, effective from March 2002, rated 20 percent disabling.  

Legal analysis
1.  Service connection for bilateral leg disability

The evidence in this instance does not show that the veteran 
sustained any type of injury to the right leg in service.  He 
was treated for a "knot" of the right leg in August 1970, 
but was prescribed antibiotics in this regard, presumably for 
infection.  The record reflects that the appellant sought 
treatment for pain radiating down from the right hip area in 
October 1972 whereupon it was suggested that there might be 
disc involvement.  Although he did state on VA examination in 
November 1972 that he had had right knee pain since service, 
on examination it was indicated that pain radiated from the 
hip.  No diagnosis pertaining to the right knee was recorded 
at that time.  He was hospitalized at a VA facility in August 
1973 whereupon his symptoms were attributed to possible 
ankylosing spondylitis.  The evidence thus strongly indicates 
that post service leg symptoms were attributable to radiating 
back and hip pain.  The Board points out that service 
connection has been granted for degenerative disc disease of 
the lumbar spine.  The record shows that the veteran did not 
have a separate diagnosis of a right knee disorder until an 
overwhelming right knee injury in June 2003 resulting in 
meniscal tear.  This was many years after discharge from 
active duty.  Under the circumstances, the Board finds that 
current right leg/knee disability is of post service onset 
and service connection is denied.  

As to the left knee, it is shown that the appellant sustained 
left knee trauma in late 1968, but no further reference to 
knee symptomatology is documented during the remaining two 
years of his term of duty.  No left knee complaints were 
noted on VA examination in 1972 or in VA clinical data in 
1973.  It thus appears that left knee symptoms in service did 
not result in a chronic disorder as continuity of inservice 
symptomatology is not established. See 38 C.F.R. § 3.303.  
There is no indication of any specific disability affecting 
the left knee until approximately 15 years after discharge 
from service.  VA and private clinical records show that the 
veteran himself provided history of left knee meniscal tear 
and surgery in 1985.   Under the circumstances, it is found 
that current left leg/knee disability is also of post service 
onset and service connection is denied. 

2.  Service connection for a lung disorder, to include as due 
to Agent Orange exposure.

The veteran's service medical records do not refer to any 
respiratory symptoms and a chest X-ray was clear at service 
separation.  Although a granuloma of the left lung base was 
noted on X-ray in 1972, two years after discharge from active 
duty, this was interpreted as a normal study at that time.  A 
similar clinical finding was observed on private chest X-ray 
in 1990 with no evidence of an acute process.  The Board 
finds that in the absence of a showing of a granuloma on 
chest X-ray at discharge from active duty, it must be found 
to be of post service onset.  No physician of record has 
opined that a granuloma is related to service or Agent Orange 
exposure.  Additionally, a granuloma is not one of the 
diseases listed under 38 C.F.R. § 3.309(e) for which service 
connection may be presumed as a consequence of exposure to 
Agent Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 
and 3.309.

Moreover, the Board points out in this instance that 
voluminous VA outpatient clinic notes dating from 2000 
reflect no treatment for respiratory or pulmonary complaints, 
symptoms or disorder.  In this regard, the Board points out 
that service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service. Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In the absence of evidence of the claimed disability, the 
weight of the evidence is against the claim. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. at 143.  The Board would also point 
out that as a layperson, the appellant alone cannot support 
the claim on the basis of his assertions alone as he is not 
competent to provide a probative opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Therefore, 
service connection for a left lung disorder must be denied on 
the basis that no ratable current disability is clinically 
demonstrated.  

The preponderance of the evidence is against the claims.


ORDER

Service connection for bilateral leg disability is denied.

Service connection for a left lung disorder, to include as 
due to exposure to Agent Orange, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


